Citation Nr: 1518431	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  13-23 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an effective date earlier than March 10, 2008 for the grant of service connection for an acquired psychiatric disorder.  

2.  Whether a clear and unmistakable error (CUE) occurred in a September 1972 rating decision which denied service connection for an acquired psychiatric disorder.   


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1967 to June 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from October 2010 and June 2013 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  

In February 2014, the Veteran appeared and testified at a Board hearing before the undersigned Veterans Law Judge (VLJ) in Washington, D.C.  In a March 2015 statement submitted to the Board, the Veteran requested a video conference hearing before the Board.  The Board will address his motion for a new hearing below.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

During the February 2014 hearing, the Veteran was accompanied by his most-recent appointed representative, Vietnam Veterans of America (VVA).  In May 2014, the representative indicated a withdrawal from the case.  In a June 2014 letter to the representative, the Board found good cause for the withdrawal.  
    
The Veteran's March 2015 request for a new hearing is based in part on the fact that VVA had withdrawn from the case.  Based on this background, the Board grants the Veteran's motion for a new hearing.  38 C.F.R. § 20.700 (2014).  A requested video conference hearing should therefore be scheduled for the Veteran at the RO.   

Moreover, in the June 2013 Statement of the Case (SOC) addressing the claim for an earlier effective date for the grant of service connection for an acquired psychiatric disorder, the RO promulgated an initial denial of the Veteran's claim regarding CUE in the September 1972 rating decision.  In the August 2013 substantive appeal of the earlier effective date claim, the Veteran provided a notice of disagreement (NOD) against the June 2013 denial of the CUE claim.  A SOC should be issued in response.  38 C.F.R. § 19.26; Manlincon v. West, 12 Vet. App. 238 (1999). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a video conference hearing before a Veterans Law Judge at the RO in New York, New York.  The Veteran should be notified of the date and time of the hearing. 

To the extent possible, and in the interests of judicial economy, the video conference hearing should be scheduled before the undersigned VLJ, who conducted the Veteran's February 2014 Board hearing.  

2.  Based on the Veteran's August 2013 NOD, issue a SOC regarding the claim that CUE occurred in the September 1972 rating decision denying service connection for an acquired psychiatric disorder.  The Veteran must be provided with information about his rights and responsibilities in perfecting an appeal on this matter and be given an opportunity to respond. 

3.  Only if the Veteran responds by submitting a timely substantive appeal, return to the Board for further review the issue regarding the claim that CUE occurred in the September 1972 rating decision denying service connection for an acquired psychiatric disorder. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


